DETAILED ACTION
This is a Final Office Action in response to the amendment filed 12/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/23/2021 has been entered.
Status of Claims
Claims 1, 8, and 15 have been amended. Claims 1-20 are currently pending in the application and have been examined.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Please see reasons below.
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 9 of the remarks that the claims are directed to patentable subject matter under § 101 and that currently amended claims are not directed to an abstract idea, and further, that these claims recite significantly more than any alleged abstract idea. Further, Applicant submits on page 11 of the remarks that that claim 1 is not directed to an abstract idea under step 2A and that claim 1 integrates the abstract idea into a practical application. The following steps explain the eligibility analysis guidelines: 
In Alice Corp. Pty. Ltd. V. CLS Bank Int’l, the Supreme Court reiterated the framework set forth previously in Mayo Collaborative Servs. V. Prometheus Labs., Inc., for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim 
	1)   Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; 
	2)   Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions 
3)   Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
	Applicant submits on page 12 of the remarks that claim 1 does not recite a mental process or certain methods of organizing human activities. Examiner respectfully disagrees, according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and under step 2A of the analysis of claims per the Alice framework, as explained above and in the instant Office Action, If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Furthermore; if a claim limitation, under its broadest reasonable interpretation, covers advertising or marketing, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.
	Applicant submits on page 12 of the remarks that claim 1 integrates any alleged judicial exception into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system.
	Applicant submits on page 13 of the remarks that claim 1 recites significantly more than any alleged abstract idea under step 2B. Examiner notes that when determining whether a 
	Regarding Applicant’s comparison to Example 21 of the Eligibility Examples, the Examiner notes that the present claims are not directed to transforming the information being displayed or improving the functioning of a computer system.

Claim Rejections 35 U.S.C. § 102 and § 103:
	Applicant submits on page 16 of the remarks that the cited references do not teach or suggest, either alone or in combination the amended limitations of independent claim 1. Examiner respectfully disagrees and notes that Rao discloses facilitating cross media comparisons (i.e. differences) between viewership in at least [0035]; [0218]; [0223-0227]; [0241].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

  Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1, 8 and 15) are directed, in part, to a system and a method for calculating total reach of a media item based on total number of user exposures. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-7 are directed to a system which falls under the category of a machine and claims 8-20 are directed to a method comprising a series of steps which falls under the statutory category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations and a method of organizing human activity which includes advertising or marketing. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to calculating a total reach of a media item, the total reach indicating a total number of user exposures to the media item, using a plurality of panel universes…; receive a first data set… indicative of a number of times the media item was exposed to users having access to a first device type and one or more other device types including a second device type, the users exposed to the media item on at least one of the first device type or the one or more other device types; determine a first reach using the first data set; receive a second data set from a second cross media panel indicative of a number of times the media item was exposed to users having access to a second device type and the one or more other device types including the first 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a system”, “a media item”, “a plurality of panel universes”, “device types”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements  computer component. Examiner looks to Applicant’s specification in at least figure 1 and related text and [0051-0054] to understand that the invention may be implemented in a generic environment that “Server(s) 102 may include electronic storage 120, one or more processors 122, and/or other components. Server(s) 102 may include communication lines, or ports to enable the exchange of information with a network and/or other computing platforms. Illustration of server(s) 102 in FIG. 1 is not intended to be limiting. Server(s) 102 may include a plurality of hardware, software, and/or firmware components operating together to provide the functionality attributed herein to server(s) 102. For example, server(s) 102 may be implemented by a cloud of computing platforms operating together as server(s) 102. Electronic storage 120 may comprise non-transitory storage media that electronically stores information. The electronic storage media of electronic storage 120 may include one or both of system storage that is provided integrally (i.e., substantially non-removable) with server(s) 102 and/or removable storage that is removably connectable to server(s) 102 via, for example, a port (e.g., a USB port, a firewire port, etc.) or a drive (e.g., a disk drive, etc.). Electronic storage 120 may include one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media (e.g., flash drive, etc.), and/or other electronically readable storage media. Electronic storage 120 may include one or more virtual storage resources (e.g., cloud storage, a virtual private network, and/or other virtual storage resources). Electronic storage 120 may store software algorithms, information determined by processor(s) 122, information received from server(s) 102, Accordingly, these additional 
As per Step 2B
Dependent claims 2-7, 9-14, and 16-20 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Pub. No. 2015/0095138 (hereinafter; Rao).
Regarding claims 1, 8 Rao discloses:
A system configured; a method for calculating a total reach of a media item, the total reach indicating a total number of user exposures to the media item, using a plurality of panel universes, executed on a computing device, the system comprising: Fig. 1 discloses multiple media access devices; [0023] discloses tracking a measure of times particular audience members is exposed to an ad campaign; [0026-0027] disclose tracking a TV measurement entity for tracking television media impressions and an online measurement entity for tracking online media impressions. 
one or more processors configured by machine-readable instructions to: receive a first data set from a first cross media panel indicative of a number of times the media item was exposed to users having access to a first device type and one or more other device types including a second device type, the users exposed to the media item on at least one of the first device type or the one or more other device types; [0021] discloses analyzing television-based ad campaigns delivered via personal computers and/or mobile devices such as mobile phones, smart phones, tablet devices, multi-media phones, etc. Fig. 1, [0025] disclose users accessing a cross-media campaign that includes a television campaign delivered via a television media access device, and an online campaign delivered via an Internet access device. 
determine a first reach using the first data set; 
receive a second data set from a second cross media panel indicative of a number of times the media item was exposed to users having access to a second device type and the one or more other device types including the first device type, the users exposed to the media item on at least one of the second device type or the one or more other device types; [0026-0027] disclose tracking and recording media impressions against different television media to which the television audience members are exposed and different online media to which the online audience members were exposed; [0031] discloses when the TV measurement entity 108 logs a television-based impression for an TV audience panel member 110a in connection with a particular media campaign, and the Internet service database proprietor 122 logs an online-based impression in connection with the same media campaign for the same TV audience panel member 110a that happens to also be a registered user of the Internet service database proprietor 122, the resulting television reach measure generated by the TV measurement entity 108 and the resulting Internet reach measure generated by the Internet service database proprietor 122 are based on duplicate impressions for the same audience members exposed to the same media campaigns, albeit via different media delivery types (e.g., television and online media).
determine a second reach using the second data set; Figs. 11-13 disclose multiple datasets (first/second/third reach) of demographic reach levels that take into account impression frequencies.
receive a third data set from a first panel indicative of a number of times the media item was consumed by users on the first device type and the second device type; Fig. 1 
 determine a third reach associated with the first device type and second device type from the third data set; Figs. 11-13 disclose multiple datasets of demographic reach levels that take into account impression frequencies.
estimate a first device type only reach based on a difference between the first reach and the third reach, the first device type only reach comprising the number of users having access to only the first device type who were exposed to the media content on the first device type; [0035] discloses cross-media comparison; [0234] discloses unique audiences determined using different sources, including a TV unique audience and an Internet/online unique audience that tracks TV only impressions and Internet/Online only impressions, respectively.
estimate a second device type only reach based on a difference between the second reach and the third reach, the second device type only reach comprising the number of users having access to only the second device type who were exposed to the media content on the second device type; [0035] discloses cross-media comparison; [0403] discloses determining a second and third cross platform campaign reach. 
and estimate the total reach using the third reach, the first device type only reach, and the second device type only reach. Figs. 1-2; [0142] disclose a TV universe and Internet/Online universe reach values that measures reach based on television media access devices 104 and Internet access devices 106.

The system of claim 1; the method of claim 8, wherein the first reach associated with the users having access to the first device type and the one or more other device types is adjusted based on an assumption of invariance across the plurality of panel universes. [0326]; [0344] disclose calculating correlation of exposures between two media types (TV and Internet) and treating TV reach and Internet/Online reach as constant with no variance and adjusting correlation to accommodate the reach difference between audience panels. Fig. 1 discloses different audience members having access to multiple Television media access devices 104 and/or Internet access devices 106.
Regarding claims 3, 10 and 17, Rao discloses:
The system of claim 2; the method of claim 9; the method of claim 16, wherein the adjustment is by population difference between panel weightings and a population benchmark. [0172] discloses using calculated weights of audience members (i.e. population) to adjust exposure correlation; [0241] discloses a U.S. population universe used as a common base to compare TV reach and internet reach and to compute duplication, this U.S. population universe used as the common base is the total population in the United States, but may be any other country, state, territory, etc; [0275-0276]; Figs. 17A-17E disclose adjustments based on conditions including population factors. 
Regarding claims 4, 11 Rao discloses:
The system of claim 1; the method of claim 8 wherein the second reach associated with the users having access to the second device type and the one or more other device types is adjusted based on an assumption of invariance across the plurality of panel universes.  [0326]; [0344] disclose calculating correlation of exposures between two media types (TV and Internet) and treating TV reach and Internet/Online reach as constant with no variance and adjusting correlation to accommodate the reach difference between audience panels. Fig. 1 discloses different audience members having access to multiple Television media access devices 104 and/or Internet access devices 106.
Regarding claims 5, 12, 19 Rao discloses:
The system of claim 4; the method of claim 11; the method of claim 18, wherein the adjustment is by population difference between panel weightings and a population benchmark. [0172] discloses using calculated weights of audience members (i.e. population) to adjust exposure correlation; [0241] discloses a U.S. population universe used as a common base to compare TV reach and internet reach and to compute duplication, this U.S. population universe used as the common base is the total population in the United States, but may be any other country, state, territory, etc; [0275-0276]; Figs. 17A-17E disclose adjustments based on conditions including population factors.   
Regarding claims 6, 13 Rao discloses 
The system of claim 1; the method of claim 8, wherein a joint reach of the first reach and the second reach is invariant across the plurality of panel universes. [0326] discloses an approach that treats TV reach and Internet/online reach as constant with no variance when calculating audience duplication/reach.

A method of calculating a total reach of a media item, the total reach indicating a total number of user exposures to the media item, using a plurality of panel universes, executed on a computing device, the method comprising: Fig. 1 discloses multiple media access devices; [0023] discloses tracking a measure of times particular audience members is exposed to an ad campaign; [0026-0027] disclose tracking a TV measurement entity for tracking television media impressions and an online measurement entity for tracking online media impressions.
receiving a first data set from a cross media panel indicative of a number of times the media item was exposed to users having access to a plurality of device types, the users being exposed to the media item on at least one of the plurality of device types; [0021] discloses analyzing television-based ad campaigns delivered via personal computers and/or mobile devices such as mobile phones, smart phones, tablet devices, multi-media phones, etc. Fig. 1, [0025] disclose users accessing a cross-media campaign that includes a television campaign delivered via a television media access device, and an online campaign delivered via an Internet access device.
determining a first reach using the first data set; Figs. 11-13 disclose multiple datasets of demographic reach levels that take into account impression frequencies
receiving a second data set from a first device type marginal panel indicative of a number of times the media item was consumed by users on a first device type of the plurality of device types; [0026-0027] disclose tracking and recording media impressions against different television media to which the television audience 
determining a second reach associated with the first device type from the second data set; Figs. 11-13 disclose multiple datasets (first/second/third reach) of demographic reach levels that take into account impression frequencies.
receiving a third data set from a second device type marginal panel indicative of a number of times the media item was consumed by users on a second device type of the plurality of device types; Fig. 1 discloses multiple media access devices; Figs. 11-13 disclose multiple datasets (first/second/third reach) of demographic reach levels that take into account impression frequencies.
determining a third reach associated with the second device type from the third data set; 
estimating a first device type only reach based on a difference between the first reach and the second reach associated with the first device type, the first device type only reach comprising the number of users having access to only the first device type of the plurality of device types who were exposed to the media content on the first device type; [0035] discloses cross-media comparison; [0234] discloses unique audiences determined using different sources, including a TV unique audience and an Internet/online unique audience that tracks TV only impressions and Internet/Online only impressions, respectively.
estimating a second device type only reach based on a difference between the first reach and the third reach associated with the second device type, the second device type only reach comprising the number of users having access to only the second device type of the plurality of device types who were exposed to the media content on the second device type; [0035] discloses cross-media comparison; [0403] discloses determining a second and third cross platform campaign reach.
and estimating the total reach using the first reach, the first device type only reach, and the second device type only reach. Figs. 1-2; [0142] disclose a TV universe and Internet/Online universe reach values that measures reach based on television media access devices 104 and Internet access devices 106.
Regarding claim 16, Rao discloses:
The method of claim 15, wherein the second reach associated with the users having access to the first device type is adjusted based on an assumption of invariance across the plurality of panel universes. [0326]; [0344] disclose calculating correlation of 
Regarding claim 18, Rao discloses: 
The method of claim 15, wherein the third reach associated with the users having access to the second device type is adjusted based on an assumption of invariance across the plurality of panel universes. [0326]; [0344] disclose calculating correlation of exposures between two media types (TV and Internet) and treating TV reach and Internet/Online reach as constant with no variance and adjusting correlation to accommodate the reach difference between audience panels. Fig. 1 discloses different audience members having access to multiple Television media access devices 104 and/or Internet access devices 106 (i.e. first and second reach devices).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of US Pub. No. 2015/0193813 (hereinafter; Toupet).
Regarding claims 7, 14, 20, Although Rao discloses calculating total reach of a media item based on number of user exposures/impressions including multiple panel universes/media devices, Rao does not specifically disclose the use of a scaling factor to compensate for differences between populations. However, Toupet discloses the following limitations:
The system of claim 1 wherein the one or more processors are further configured by machine-readable instructions to; the method of claim 8; the method of claim 15, further comprising compensating for a difference between populations of the plurality of panel universes by applying a scaling factor. [0035]; [0039] discloses using an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method and system to measure reach of a demographic group by determining audience duplication in cross media campaigns that include multiple access devices of Rao with the method for determining a missing audience factor that determines a coverage corrected unique audience of Toupet in order to identify audience members accesses to media via first and/or second client devices because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2016/0057505 (Gavade et al.): discloses delivering message alerts to multiple user devices.
US Pub. No. 2012/0291060 (Relyea et al.): discloses methods and systems for managing media content sessions associated with multiple devices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683